Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LOGO AMERICAS US Legal Services Eva M. Bryant Paralegal (860) 580-2795 Fax: (860) 580-4844 Eva.Bryant@us.ing.com July 2, 2008 BY EDGARLINK Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company and its Variable Annuity Account C Prospectus Title: University of Texas System Retirement Programs File Nos.: 333-134760 and 811-02513 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (the 33 Act), this is to certify that the Supplement to the Contract Prospectus and Statement of Additional Information contained in Post-Effective Amendment No. 6 to the Registration Statement on Form N-4 (Amendment No. 6) for Variable Annuity Account C of ING Life Insurance and Annuity Company (the Registrant) that would have been filed pursuant to Rule 497(c) under the 33 Act would not have differed from that contained in Amendment No. 6 which was declared effective on June 27, 2008. The text of Amendment No. 6 was filed electronically on June 27, 2008. If you have any questions regarding this submission, please contact the undersigned or Michael Pignatella at 860-580-2831. Sincerely, /s/ Eva M. Bryant Eva M. Bryant Windsor Site IN
